Title: From George Washington to Thomas Hartley, 29 September 1789
From: Washington, George
To: Hartley, Thomas


          
            Sir,
            New York September 29th 1789
          
          As you are about to return to your own State, you will oblige me by informing the Gentlemen to whom you wrote some time ago—or any others in whom you can place entire confidence that I will give £400 Pennsa currency (to be paid in specie) for twenty mares of the annexed description, delivered at my Seat of Mount Vernon in Virginia (which is only nine miles from Alexandria) and I will allow besides a commission of 5 ⅌ cent on the said £400 as compensation for the trouble of purchasing, which two sums I mean to be in full of all expences, risk &ca in delivering of them as above.
          Description
          None of the above mares are to be under 15 hands high by a proper standard measure—not to exceed six years old last spring—and to be warranted sound. Bays or Blacks would be preferred, but no colour rejected—They must not be low in flesh, or have marks of abuse about them—being a little rubbed by collars will not be regarded.
          If a contract of this sort can be made, The mares must all be taken to Mount Vernon at one time—and duplicate descriptive lists of their colours, brands, and marks, minutely detailed—One of which must be sent to me by the post, when the mares set off for Mount Vernon—the other will accompany them to that place, in order to receive at the foot of it the receipt of my nephew Major George Augt. Washington, who lives at my house, which receipt will entitle the Purchaser, or bearer thereof with your order annexed to the aforesaid sum of £420 which shall be paid at this place at any moment it is presented.
          As I have no doubt of getting mares answering this description for 40 or 50 dollars and am assured of this fact by Col. Thos Lowry, I am not inclined to exceed the sum of £420 for the above mentioned 20—and therefore beg the favor of you as soon after your return home as you can make it convenient to let

me know if I may depend upon that number in your parts for this price—Should this commission be executed to the entire satisfaction of my Nephew, who will be charged with the examination of the mares, and will be instructed to reject any, and all, that deviate from the above description, it is not only possible, but very probable that I may take 20 more on the same terms, from the same or other persons, being more convenient than any that could be bought in Jersey. I am &ca
          
            G. Washington
          
        